Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 7, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Kotula et al (US 20130189019 A1).
Regarding Claim 1, Kotula discloses:
a gripper, comprising:
at least one tooling member (10) comprising:
a base (164);
a distal segment (12) coupled to the base and configured to grip a workpiece [0038];
a series of identical intermediate segments (190 & 194) coupling the base to the distal segment [0053 & 0054], each of the intermediate segments being coupled to at least one other intermediate segment (Fig. 13 & Fig. 14); and
a fastener (210) coupling two adjacent intermediate segments together (Fig. 13 & Fig. 14) [0054], the fastener defining a first position where the coupled adjacent intermediate segments are articulationally and translationally locked to one another and a second position where the coupled adjacent intermediate segments are translationally locked to and articulationally unlocked (Fig. 13 & Fig. 14) from one another [0053 & 0054].
Regarding Claim 7, Kotula discloses:
the intermediate segments comprise a first intermediate (190) segment coupled to the base by a base fastener (176), the base fastener defining a first position where the first intermediate segment and the base are translationally and articulationally locked and a second position where the first intermediate segment is translationally locked to and articulationally unlocked from the base [0050].
Regarding Claim 9, Kotula discloses:
the intermediate segments comprise a second intermediate segment (194) coupled to the distal segment by a distal fastener (226), the distal fastener defining a first position where the second intermediate segment and the distal segment are translationally and articulationally locked and a second position where the second intermediate segment is translationally locked to and articulationally unlocked from the distal segment [0052].
Regarding Claim 11, Kotula discloses:
the at least one tooling member comprises a pair of tooling members (Fig. 1 & Fig. 2 & Fig. 13 & Fig. 14).
Regarding Claim 12, Kotula discloses:
the intermediate segments of one of the tooling members are identical to the intermediate segments of the other tooling member (Fig. 1 & Fig. 2).
Regarding Claim 13, Kotula discloses:
the distal segments of the tooling members face each other (Fig. 1 & Fig. 2).
Regarding Claim 14, Kotula discloses:
the distal segment comprises an end face configured to engage the workpiece, the end face having two orthogonal and intersecting V-grooves formed therein (Fig. 13 & Fig. 14 & Fig. 15).
Regarding Claim 15, Kotula discloses:
the V-grooves divide the end face into a plurality of distal segment sections, at least one of the distal segment sections having checkering formed therein (Fig. 13 & Fig. 14).
Regarding Claim 16, Kotula discloses:
a method of adjusting a gripper (Fig. 13 & Fig. 14) [0050 & 0052], the gripper comprising at least one tooling member (10) comprising a base (164) coupled to a distal segment (12) by a series of identical intermediate segments (190 & 194) [0053 & 0054] that are translationally and articulationally locked to one another [0050 & 0052], the distal segment being configured to grip a work piece [0035], the method comprising:
moving a fastener (210) coupling a first intermediate segment of the intermediate segments to an adjacent second intermediate segment of the intermediate segments from a first position to a second position to unlock the first intermediate segment from the second intermediate segment [0051]; and
altering a position of the distal segment, the altering comprising at least one of articulating the first intermediate segment relative to the second intermediate segment (Fig. 13) [0051 & 0052];
uncoupling the first intermediate segment from the second intermediate segment, rotating the first intermediate segment, and re-coupling the rotated first intermediate segment to the second intermediate segment (Fig. 13) [0051];
uncoupling the first intermediate segment from the second intermediate segment, removing the second intermediate segment from the series of intermediate segments, and coupling the first intermediate segment to at least one of the base, the distal segment, or another one of the intermediate segments [0050 & 0051 & 0052 & 0054]; or
uncoupling the first intermediate segment from the second intermediate segment and coupling an additional intermediate segment to the first intermediate segment and the second intermediate segment [0050 & 0051 & 0052 & 0054].
Regarding Claim 17, Kotula discloses:
the at least one tooling member comprises a pair of tooling members (Fig. 1 & Fig. 2 & Fig. 13 & Fig. 14).
Regarding Claim 18, Kotula discloses:
the altering comprises altering the position of the distal segment of each of the tooling members [0050 & 0051 & 0052 & 0053 & 0054].
Regarding Claim 19, Kotula discloses:
translating at least one of the tooling members toward or away from the other tooling member (173).
Regarding Claim 20, Kotula discloses:
a gripper (Fig. 13 & Fig. 14) [0050 & 0052], comprising:
at least one tooling member comprising:
a base (164);
a segment coupled to the base and configured to grip a workpiece; and
a fastener coupling the segment to the base, the fastener defining a first position where the segment is articulationally and translationally locked to the base and a second position where the segment is translationally locked to and articulationally unlocked from the base.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 4, 5, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotula et al (US 20130189019 A1) in view of DeLouis (US 20140007730 A1).
Regarding Claim 2, Kotula teaches:
each of the intermediate segments comprises a clamping portion and a clamped portion inserted between the clamping portion of the base or another intermediate portion segment clamping portion, the fastener coupling the clamping portion of one of the coupled adjacent intermediate segments to the clamped portion of the other coupled adjacent intermediate segment (Fig. 13) [0049 & 0050].
Kotula does not teach:
the clamping portion is a clevis portion and the clamped portion is a tang.
DeLouis teaches:
robotic gripping apparatus having intermediate segments forming the robotic apparatus the intermediate segments  having a clamping portion and a clamped portion (Fig. 1), 
the clamping portion is a clevis portion and the clamped portion is a tang (Fig. 1 & Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the A gripper, comprising: at least one tooling member comprising: a base; a distal segment coupled to the base and configured to grip a workpiece; a series of identical intermediate segments coupling the base to the distal segment, each of the intermediate segments being coupled to at least one other intermediate segment; and a fastener coupling two adjacent intermediate segments together, the fastener defining a first position where the coupled adjacent intermediate segments are articulationally and translationally locked to one another and a second position where the coupled adjacent intermediate segments are translationally locked to and articulationally unlocked from one another taught by Kotula with the robotic gripping apparatus having intermediate segments forming the robotic apparatus the intermediate segments  having a clamping portion and a clamped portion the clamping portion is a clevis portion and the clamped portion is a tang taught by DeLouis in order to provide a connection between the supported and supporting members which provides balanced and increased support between the members.
Regarding Claim 3, Kotula teaches:
a nut (186) coupled to the fastener, the fastener and the nut compressing the clamping portion against the clamped portoin when the fastener is in the first position to articulationally and translationally lock the coupled adjacent intermediate segments to one another [0051].
Kotula does not teach:
the clamping portion is a clevis portion and the clamped portion is a tang.
DeLouis teaches:
the clamping portion is a clevis portion and the clamped portion is a tang. Fig. 1 & Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the A gripper, comprising: at least one tooling member comprising: a base; a distal segment coupled to the base and configured to grip a workpiece; a series of identical intermediate segments coupling the base to the distal segment, each of the intermediate segments being coupled to at least one other intermediate segment; and a fastener coupling two adjacent intermediate segments together, the fastener defining a first position where the coupled adjacent intermediate segments are articulationally and translationally locked to one another and a second position where the coupled adjacent intermediate segments are translationally locked to and articulationally unlocked from one another taught by Kotula with the robotic gripping apparatus having intermediate segments forming the robotic apparatus the intermediate segments  having a clamping portion and a clamped portion the clamping portion is a clevis portion and the clamped portion is a tang taught by DeLouis in order to provide a connection between the supported and supporting members which provides balanced and increased support between the members.
Regarding Claim 4, Kotula discloses:
the clamped portion has a first pair of aligned openings [openings through which the conventional fastener (210 & 226) extends to engage the T-shaped slide] and a second pair of aligned openings [openings at each end of the intermediate segment] formed therein, the aligned openings of the first pair defining a first opening axis that is non-parallel to a second opening axis defined by the aligned openings of the second pair (Fig. 13 & Fig. 14].
Kotula does not teach:
the clamping portion is a clevis portion and the clamped portion is a tang.
DeLouis teaches:
the clamping portion is a clevis portion and the clamped portion is a tang. Fig. 1 & Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the A gripper, comprising: at least one tooling member comprising: a base; a distal segment coupled to the base and configured to grip a workpiece; a series of identical intermediate segments coupling the base to the distal segment, each of the intermediate segments being coupled to at least one other intermediate segment; and a fastener coupling two adjacent intermediate segments together, the fastener defining a first position where the coupled adjacent intermediate segments are articulationally and translationally locked to one another and a second position where the coupled adjacent intermediate segments are translationally locked to and articulationally unlocked from one another taught by Kotula with the robotic gripping apparatus having intermediate segments forming the robotic apparatus the intermediate segments  having a clamping portion and a clamped portion the clamping portion is a clevis portion and the clamped portion is a tang taught by DeLouis in order to provide a connection between the supported and supporting members which provides balanced and increased support between the members.
Regarding Claim 5, Kotula teaches:
the first opening axis and the second opening axis are orthogonal to one another (Fig. 1).
Regarding Claim 6, Kotula discloses:
the clamping portion and the clamped portion each comprise teeth (200 & 202 & 204 & 206) formed therein, the teeth of the clamping portion and the clamped portion of the coupled adjacent intermediate segments interlocking together when the fastener is in the first position to prevent rotation between the coupled adjacent intermediate segments [0051].
Kotula does not teach:
the clamping portion is a clevis portion and the clamped portion is a tang.
DeLouis teaches:
the clamping portion is a clevis portion and the clamped portion is a tang. Fig. 1 & Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the A gripper, comprising: at least one tooling member comprising: a base; a distal segment coupled to the base and configured to grip a workpiece; a series of identical intermediate segments coupling the base to the distal segment, each of the intermediate segments being coupled to at least one other intermediate segment; and a fastener coupling two adjacent intermediate segments together, the fastener defining a first position where the coupled adjacent intermediate segments are articulationally and translationally locked to one another and a second position where the coupled adjacent intermediate segments are translationally locked to and articulationally unlocked from one another taught by Kotula with the robotic gripping apparatus having intermediate segments forming the robotic apparatus the intermediate segments  having a clamping portion and a clamped portion the clamping portion is a clevis portion and the clamped portion is a tang taught by DeLouis in order to provide a connection between the supported and supporting members which provides balanced and increased support between the members.
Regarding Claim 8, Kotula discloses:
the first intermediate segment comprises a clamped portion and the base comprises a clamping portion coupled to the tang by the base fastener.
Kotula does not teach:
the clamping portion is a clevis portion and the clamped portion is a tang.
DeLouis teaches:
the clamping portion is a clevis portion and the clamped portion is a tang. Fig. 1 & Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the A gripper, comprising: at least one tooling member comprising: a base; a distal segment coupled to the base and configured to grip a workpiece; a series of identical intermediate segments coupling the base to the distal segment, each of the intermediate segments being coupled to at least one other intermediate segment; and a fastener coupling two adjacent intermediate segments together, the fastener defining a first position where the coupled adjacent intermediate segments are articulationally and translationally locked to one another and a second position where the coupled adjacent intermediate segments are translationally locked to and articulationally unlocked from one another taught by Kotula with the robotic gripping apparatus having intermediate segments forming the robotic apparatus the intermediate segments  having a clamping portion and a clamped portion the clamping portion is a clevis portion and the clamped portion is a tang taught by DeLouis in order to provide a connection between the supported and supporting members which provides balanced and increased support between the members.
Regarding Claim 10, Kotula discloses:
the second intermediate segment comprises a clamping portion and the distal segment comprises a clamped portion coupled to the clamping portion by the distal fastener.
Kotula does not teach:
the clamping portion is a clevis portion and the clamped portion is a tang.
DeLouis teaches:
the clamping portion is a clevis portion and the clamped portion is a tang. Fig. 1 & Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the A gripper, comprising: at least one tooling member comprising: a base; a distal segment coupled to the base and configured to grip a workpiece; a series of identical intermediate segments coupling the base to the distal segment, each of the intermediate segments being coupled to at least one other intermediate segment; and a fastener coupling two adjacent intermediate segments together, the fastener defining a first position where the coupled adjacent intermediate segments are articulationally and translationally locked to one another and a second position where the coupled adjacent intermediate segments are translationally locked to and articulationally unlocked from one another taught by Kotula with the robotic gripping apparatus having intermediate segments forming the robotic apparatus the intermediate segments  having a clamping portion and a clamped portion the clamping portion is a clevis portion and the clamped portion is a tang taught by DeLouis in order to provide a connection between the supported and supporting members which provides balanced and increased support between the members.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publication US 20100259057 A1 has been cited by the examiner for teaching a gripper utilizing multiple intermediate segments each having a clevis portion and a tang.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652